Title: From Benjamin Franklin to Thomas Viny, 12 February 1775
From: Franklin, Benjamin
To: Viny, Thomas


Dear Sir
London Febr. 12. 1775.
Mr. Webb called upon me the other Day, and delivered me your Favor of Jany 28, enclosing a copy of your former, dated in March 24.
I am pleased to find that you approve of the Proceedings of the Congress: I send you herewith a Number of their Addresses to the People of England, with some of the Bishop of St. Asaphs Speeches to be distributed where you may think proper. I should not have proposed to give you that Trouble, were I not encouraged by your Friendly Offer of doing such Service to that injured People. I send also a few of the Englishman’s Right, the Distribution of which may occasionally be of use to the Friends of Freedom here.
With regard to the great Question of your removeing to America, or sending thither any Part of your Family, I would only say, that you know the state of things in this Country as well as any Man. The other is in a rising Way, possessed of much Publick as well as Private Virtue, and therefore, according to the natural Course of human Affairs, will probably go on to flourish for some Centuries to come. Were the Union between the two Countries to continue, the Growth and Virtue of that might give some stability to the Empire of this, and for a long time prevent its Declension. If the present Measures are persisted in, and no Reformation of Publick Manners, Sentiments and Practises is to be expected here; but Corruption, Venality, and Schemes of arbitrary Power continue to overflow the Land, and drown all Love of Country in the dead Sea of private Interest, the fatal Period will sooner arrive, that shall put an end to British Liberty and with it all that is valued as publick Felicity. Therefore, if you were a young single Man, or just Married, and as yet unsettled, I should not hesitate a Moment in advising your Removal thither, where with your Talents, I think you could not fail (barring accidents) to thrive Well, and to establish a Family, where you would be well esteemed, live in Reputation, and be a useful Man in Public Affairs. But considering the comfortable Settlement you are at present in, your time of Life, the Reluctance of a good Wife, and perhaps of all her Friends, I confess I do not see my way in advising that Measure; tho’ if you were to take it, I should be happy to see you there, in a Situation agreeable to you and Mrs. Viny. However to open a Door for a future Removal and Settlement of your Posterity in that good Land, why should you not, as you have several, plant one of your Sons there? His Prosperity may Draw some of your other Children thither, and perhaps more of your Grand children. If in the Course of his Education you give him a little Mathematics, a general Knowledge of Mechanics as a Science, and a particular thorough acquaintance with some useful Mechanic Art, such for Instance as the new Wheel making Business, there is no doubt, but that with common Industry and Prudence he might make a Moderate Fortune in any of the Colonies between Maryland and Nova-Scotia, but particularly in Pensylvania. If you have another Son to spare, haveing Qualified him with Writing, Arithmetic and Merchants Accompts, he might be placed as an Apprentice, with a Merchant in Philadelphia, for a small Premium, which would give him an Introduction into Business there: Or if you intend him for a Farmer, which of all other Employments I take to be the honestest, and the most honorable because the most independant, you can furnish him at home with the necessary Knowledge and Experience ready to be employed on Land which may there be easily procured for him. But you will have time to consider maturely before you take any Resolution on these heads; the present Disturbances [in] America throwing some Difficulties in the Way, which an Accomodation may indeed remove, but that Happiness seems unfortunately to be yet at some Distance. I pray God may guide your Judgement to what is best and wisest, and prosper all your Undertakeings, being, with sincere Esteem and Regard Dear Sir Your affectionate Friend
B. Franklin
(a Copy)
